Citation Nr: 1124394	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  08-20 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of cold injury to the right foot.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of cold injury to the left foot.

3.  Entitlement to service connection for residuals of cold injury to the right foot.

4.  Entitlement to service connection for residuals of cold injury to the left foot.

5.  Entitlement to service connection for residuals of cold injury to the right upper extremity.

6.  Entitlement to service connection for residuals of cold injury to the left upper extremity.

7.  Entitlement to service connection for a bilateral foot disability.

REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION


The Veteran served on active duty from July 1956 to February 1958.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The claims for service connection listed on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence associated with the claims file since the June 2005 Board decision, which determined new and material evidence had not been submitted to reopen the claim for entitlement to service connection for residuals of cold injury to the right foot, is new and raises a reasonable possibility of substantiating the claim.  

2.  The evidence associated with the claims file since the June 2005 Board decision, which determined new and material evidence had not been submitted to reopen the claim for entitlement to service connection for residuals of cold injury to the left foot is new and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to service connection for residuals of cold injury to the right foot is new and material, and therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  Evidence submitted to reopen the claim of entitlement to service connection for residuals of cold injury to the left foot is new and material, and therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Under the VCAA, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As the Board has granted the full benefits sought with respect to the issues herein decided, there is no prejudice to the Veteran under VA's duties to notify and assist.  As such, any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the claimant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

New and Material Evidence

The Veteran is seeking to reopen claims of entitlement to service connection for residuals of cold injury to the right and left feet.  A claim for service connection for residuals of cold injury to the right and left feet was previously considered and denied by the RO in a May 2001 rating decision.  The RO denied the claim on the basis that there was no current diagnosis, no evidence of an in-service injury, and no evidence of a nexus between any current disability and in-service event.  The Veteran attempted to reopen the claims in September 2002, but the RO denied his petitions to reopen in a February 2003 rating decision.  The Veteran timely appealed that decision, and the Board, in June 2005, declined to reopen his claims on the basis that there was no medical evidence "suggest[ing] that any of the Veteran's current foot abnormalities [we]re related to cold injury in service."  The 2005 Board decision represents the last final decision on these matters.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. § 20.1100.  
Under 38 U.S.C. § 7104(b), the Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions).  However, the finality of a previously-disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C. § 5108 ("If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."); Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); see also Andrews v. Nicholson, 421 F.3d 1278, 1281 (Fed. Cir. 2005).  A claimant may submit an application or claim to reopen a disallowed claim and VA must provide some limited assistance.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 2003) (VA will perform document gathering assistance even before claim is reopened); see 38 C.F.R. § 3.159(c)(1)-(3) (2010).

Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issues.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims held that when a claimant seeks to reopen a previously denied claim, VA must examine the bases for the denial in the prior decision and advise the claimant what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  This notification obligation was accomplished by way of an October 2007 letter.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

"[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied."  Kent, 20 Vet. App. at 10; see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the "last final disallowance" of a claim was the denial of a request to reopen).  The Court has held that that the language of 38 C.F.R. § 3.156 "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).   

When determining whether a claim should be reopened, the credibility of newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).   Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

At the time of the June 2005 Board decision that denied service connection for residuals of cold injury to the bilateral feet, the evidence of record consisted of the Veteran's lay statements, VA treatment records, and private medical evidence.  Subsequently, additional VA treatment records and private medical evidence were associated with the claims file.  The evidence submitted subsequent to the June 2005 Board decision is new and material.

The petition to reopen the Veteran's claims for service connection for residuals of cold injury to the bilateral feet was denied by the Board in June 2005 as the medical evidence of record did not show the he had any current residuals of service-related cold injury.  VA treatment records associated with the record at that time showed that the Veteran was seen by a podiatrist in March 2001 and was diagnosed with peripheral neuropathy of the bilateral feet.  Private medical records showed that he was diagnosed in March 2004 with peripheral vascular disease.  The March 2004 private record also shows that the Veteran's skin on his feet was abnormal and thin with decreased skin turgor, hair growth, and pedal pulses.  

After the June 2005 Board denial, the Veteran submitted a July 2007 claim stating that he experienced frostbite while serving in Germany in 1956 and, as a result, had current numbness and tingling diagnosed as peripheral neuropathy.  The RO, subsequent to the June 2005 decision, acquired additional VA and private treatment records.  The additional treatment records continue to reflect the Veteran's contention that he was exposed to extreme cold during his service in Germany, and show that he was diagnosed with "frostbite neuropathy" in October 2005.  The October 2005 VA treatment note reflects that the Veteran informed the physician that he experienced a frostbite injury during service and, after examination of the feet, the physician determined that a diagnosis of frostbite neuropathy was appropriate.  This treatment note indicates the existence of a current disability that may be etiologically related to service.

All of the evidence submitted after the 2005 Board decision was not previously before agency decisionmakers and thus is new.  Further, the October 2005 VA treatment note is material as it relates to an unestablished fact necessary to substantiate the claim, namely, the existence of a current disability that may be related to the Veteran's service.  As the credibility of this evidence is presumed pursuant to Justus, 3 Vet. App. 510, this evidence raises a reasonable possibility of substantiating the claim of entitlement to service connection.  Accordingly, the criteria under 38 C.F.R. § 3.156(a) have been met and the claims are reopened.
ORDER

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for residuals of cold injury to the left foot is granted, to this extent only.

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for residuals of cold injury to the right foot is granted, to this extent only.


REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claims for service connection.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants with the evidentiary development of pending claims and, as part of this duty to assist, VA is responsible for gathering all pertinent VA records and identified private records.  The last VA treatment note within the claims file is dated March 2009.  While this case is in remand status, the RO/AMC must gather any additional VA records.  The claims file also reveals that the Veteran received private podiatry treatment from Dr. Izad of Maspeth Foot Care, P.C.  A letter from Dr. Izad is associated with the claims file, but the record does not contain any supporting treatment records.  Although the file shows that the RO attempted to obtain these records in October 2003, as this case is being remanded for additional development, the Board finds that another attempt to obtain these private records is warranted.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the record reflects that the Veteran served overseas in Europe during his term of active duty. He has stated that he experienced extremely cold weather which resulted in injury to his bilateral feet; lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Further, the Veteran has been diagnosed with frostbite neuropathy.  As such, an examination is warranted as to the Veteran's claims for service connection for residuals of cold injury of the bilateral feet.

In regard to all of the Veteran's claims for service connection, the Board observes that the Veteran has submitted repeated inquiry to the VA as to the status of his service medical records.  Although the claims file indicates that the RO made requests through the Personnel Information Exchange System (PIES) to locate any available records, and received responses indicating that the records were likely lost as a result of a fire at the National Personnel Records Center (NPRC), the record does not contain a formal finding as to the unavailability of the records.

In accordance with Washington v. Nicholson, 19 Vet. App. 362 (2005) and 38 C.F.R. § 3.159(c)(2), the RO/AMC must ensure that all available records are associated with the record and submit inquiries to both the National Personnel Records Center and the National Archives if unable to locate pertinent records through other channels.   There is no indication that the RO made additional attempts, beyond submitting PIES requests, to obtain other records, made a formal finding as to the unavailability of any such records, or, as required by 38 C.F.R. § 3.159(e), informed the Veteran of the status of his records and advised him of alternative forms of evidence that can be developed to substantiate the claim, including but not limited to "buddy certificates" and letters.  Dixon v. Derwinski, 3 Vet. App.  261, 263-264 (1992).  While this case is in remand status, the RO/AMC must make additional inquiries to determine whether or not any portion of the  Veteran's service treatment record is available, to make any appropriate formal finding, and to advise the Veteran of alternative forms of evidence that can be submitted.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record.  Gather any outstanding records of VA medical treatment (to specifically include, but not limited to, any notes of treatment between June 2008 and March 2009 and after March 2009).  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file - to specifically include, but not limited to, treatment records from Maspeth Foot Care, P.C.  Obtain these records and associate them with the claims folder.  If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records.

2. Attempt to locate complete service personnel and treatment records for the Veteran's term of active duty service.  In accordance with Washington v. Nicholson, 19 Vet. App. 362 (2005) and 38 C.F.R. § 3.159(c)(2), the RO must submit inquiry to the National Personnel Records Center and the National Archives if unable to locate the records through other channels.  If no additional records can be located, the RO must make a formal finding as to unavailability and, as required by 38 C.F.R. § 3.159(e), inform the Veteran of the status of his records and advise him of alternative forms of evidence that can be developed to substantiate the claim, including but not limited to "buddy certificates" and letters.  Dixon v. Derwinski, 3 Vet. App.  261, 263-264 (1992); see Washington v. Nicholson, 19 Vet. App. 362 (2005) (Remanding claim to the Board to address VA's duty to "exercise greater diligence in assisting the appellant with the development of evidence in support of his claim where medical records were lost while in VA custody.").

3. Schedule the Veteran for a VA examination at an appropriate location to determine whether he has any current residuals of cold injury to his feet that are likely related to his active duty service.  The following considerations will govern the examination:

a. The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination. 

b. The examination report must reflect review of pertinent material in the claims folder. After reviewing the claims file and examining the Veteran, the examiner must determine whether or not the Veteran has any current cold injury residuals of the feet.  If so, the examiner must provide diagnoses thereof and an opinion as to whether any such disability is likely the direct result of service - specifically the claimed in-service exposure to cold temperatures in Germany.

c. The examiner must independently review the record for pertinent evidence, but his or her attention is called to the following:

i. The March 2001 VA treatment record showing a diagnosis of peripheral neuropathy of the bilateral feet;

ii. The March 2004 letter from the private podiatrist describing the Veteran's symptoms and diagnosing peripheral vascular disease; and

iii. The October 2005 VA treatment record diagnosing frostbite neuropathy.

d. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record.  If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.  Any necessary tests or studies must be conducted and all clinical findings must be reported in detail and correlated to a specific diagnosis.

4. After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

5. The RO may conduct any additional development it deems is warranted with respect to any and all the claims on appeal.  

6. Provide the Veteran and his representative a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010).   If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.   It should also be indicated whether any sent notice was returned as undeliverable.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


